CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No. 162 to the registration statement on Form N-1A (File No.811-07237) (“Registration Statement”) of our report dated November 5, 2015, relating to the financial statements and financial highlights of Putnam International Growth Fund, a series of Putnam Investment Funds, which appear in such Registration Statement. We also consent to the references to us under the headings Financial highlights and Independent Registered Public Accounting Firm and Financial Statements in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts January 26, 2016
